Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 15/707,239 09/18/2017 PAT 10220006
which is a CON of 15/002,531 01/21/2016 PAT 9763896, which claims benefit of 62/106,365 01/22/2015.
2.   	 Claims 61-83 are pending in the application.
Double Patenting
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 61-83 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claims 1-12 of Alonso et al. US 10,220,006,  claim 1  of Alonso et al.  US 10,864,173 and claim 1 of Alonso et al.  US 9,974,755. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of treating a disease or disorder selected from Amyotrophic Lateral Sclerosis (ALS), Atypical Parkinsonism, and an Autism Spectrum Disorder (ASD), comprising administering to a patient in need of treatment a pharmaceutical composition of 2,4- dinitrophenol (DNP), or a pharmaceutically acceptable salt, solvate, or hydrate thereof, comprising an effective dose of 2,4-dinitrophenol (DNP), wherein the effective dose of the 2,4- dinitrophenol (DNP) is in the range of about 0.001 mg/kg of body weight to about 5 mg/kg of body weight, see claim 61.  Dependent claims 62-70 further limit the scope of methods, i.e., specific disease and dose range in claims 62-70.
Applicant claim a method of treating a disease or disorder selected from Amyotrophic Lateral Sclerosis (ALS), Atypical Parkinsonism, and an Autism Spectrum Disorder (ASD), comprising administering to a patient in need of treatment a pharmaceutical composition of 2,4- dinitrophenol (DNP), or a pharmaceutically acceptable salt, solvate, or hydrate thereof, comprising a 2,4-dinitrophenol (DNP) unit dose, wherein the unit dose is in the range of about 0.1 mg to about 300 mg, see claim 71. Dependent claims 72-82 further limit the scope of methods, i.e., specific disease and dose range in claims 72-82.
Applicants claim a method of treating a disease or disorder selected from Amyotrophic Lateral Sclerosis (ALS), Atypical Parkinsonism, and an Autism Spectrum Disorder (ASD), comprising: receiving a pharmaceutical composition of 2,4-dinitrophenol (DNP), or a pharmaceutically acceptable salt, solvate, or hydrate thereof, comprising an effective dose of 2,4- dinitrophenol (DNP), orproviding instructions to administer a pharmaceutical composition of 2,4-dinitrophenol (DNP), or a pharmaceutically acceptable salt, solvate, or hydrate thereof, comprising an effective dose of 2,4-dinitrophenol (DNP), wherein the effective dose of the 2,4-dinitrophenol (DNP) is in the range of about 0.001 mg/kg of body weight to about 5 mg/kg of body weight, see claim 83. 
	Alonso et al.  ‘006 claims a method of treating Parkinson's disease comprising administering to a patient in need of treatment a pharmaceutical composition of 2,4-dinitrophenol (DNP), or a pharmaceutically acceptable salt, solvate, or hydrate thereof, comprising an effective dose of 2,4-dinitrophenol (DNP), wherein the effective dose of the 2,4-dinitrophenol (DNP) is in the range of 0.001 mg/kg of body weight to 5 mg/kg of body weight, see claim 1 in column 38. A specific dose range is in claims 2-5 and 7-12.
Alonso et al.  ‘173 claims a pharmaceutical composition of 2,4-dinitrophenol (DNP), or a pharmaceutically acceptable salt, solvate, or hydrate thereof, comprising an effective dose of 2,4-dinitrophenol (DNP) for treating a neuromuscular, autoimmune, neurodegenerative, developmental, or metabolic disease or disorder, or a traumatic central nervous system (CNS) injury, in a patient in need thereof, wherein the effective dose of the 2,4-dinitrophenol (DNP) is in a range of 0.01 mg/kg of body weight to 5 mg/kg of body weight, and wherein the composition comprises an immediate release formulation, a controlled release formulation, or a sustained release formulation, see column 38.
	Alonso et al.  ‘755 claim a  pharmaceutical composition of 2,4-dinitrophenol (DNP), or a pharmaceutically acceptable salt, a solvate, or hydrate thereof, comprising an effective dose of 2,4-dinitrophenol (DNP) for treating Huntington's Disease, 
Optic Neuritis, or Duchenne Muscular Dystrophy in a patient in need of treatment, wherein the effective dose of the 2,4-dinitrophenol (DNP) is in a range of 0.01 mg/kg of body weight to 5 mg/kg of body weight;  and wherein the composition comprises an immediate release formulation, a controlled release formulation, or a sustained release formulation, see column 38. 
The difference between instant claims and Alonso et al. ‘006,  ‘173  and ‘755 is that the dose range of Alonso et al. ‘006 and ‘173 are embraced within the scope of the instant claims.
One having ordinary skill in the art would find the claims 61 -83 prima facie obvious because one would be motivated to employ the compounds/compositions and methods of use of Alonso et al. ‘006, ‘173  and ‘755 to obtain instant invention. 
The motivation to make the claimed compositions derived from the known compounds/compositions and methods of use of Alonso et al. ‘006, ‘173 and ‘755 would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629           




September 12, 2022